Citation Nr: 0018209	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for allergic rhinitis.  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to service connection for tinea cruris.  

5.  Entitlement to service connection for a urinary, kidney 
and bladder disability.  

6.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1970.  
The record also shows additional unspecified service in the 
Virginia Army National Guard from November 1975 to November 
1976, and from January 1978 to July 1979.  

By rating action in October 1977, the RO denied service 
connection for allergic rhinitis.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in August 1994, the RO denied service 
connection for the disabilities shown on the first page of 
this document.  In August 1997, the RO, responding to the 
veteran's inquiry as to the status of his appeal, informed 
him that he had not submitted a notice of disagreement to the 
August 1994 rating decision.  The veteran appealed the issue 
of the timeliness of his notice of disagreement, and a 
Statement of the Case (SOC) was issued in October 1997.  In 
December 1998, the Board of Veterans' Appeals (Board) 
determined that the veteran had submitted a timely notice of 
disagreement, and remanded the matter to the RO for further 
action.  Thereafter, the veteran perfected his appeal of all 
of the issues shown on the first page of this document.  

The RO's attention is directed to VA Form 9 dated in November 
1997 wherein the veteran raises additional claims for service 
connection which have not been prepared for appellate review 
and which are not inextricably intertwined with the issues on 
appeal.  Appropriate action should be taken with regard to 
these additional claims.


FINDINGS OF FACT

1.  Service connection for allergic rhinitis was denied by an 
unappealed rating decision by the RO in October 1977.  

2.  The additional evidence received since the October 1977 
rating decision does not show that any allergic rhinitis, now 
present, had its onset in service; the additional evidence is 
not so significant that it must be considered with all the 
evidence of record.  

3.  No competent evidence has been submitted to establish 
that the veteran has an acquired psychiatric disorder, other 
than PTSD, which is due to disease or injury in service.  

4.  No competent evidence has been submitted to establish 
that the veteran has chronic sinusitis which is due to 
disease or injury in service.  

5.  No competent evidence has been submitted to establish 
that the veteran has tinea cruris which is due to disease or 
injury in service.  

6.  No competent evidence has been submitted to establish 
that the veteran has a chronic urinary, kidney and bladder 
disability which is due to disease or injury in service.  

7.  No competent evidence has been submitted to establish 
that the veteran has peptic ulcer disease which is due to 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  The October 1977 RO decision which denied service 
connection for allergic rhinitis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for allergic rhinitis.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for a psychiatric disorder, other than 
PTSD.  38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
service connection for chronic sinusitis.  38 U.S.C.A. § 5107 
(West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
service connection for tinea cruris.  38 U.S.C.A. § 5107 
(West 1991).  

6.  The veteran has not submitted a well-grounded claim of 
service connection for a urinary, kidney and bladder 
disability.  38 U.S.C.A. § 5107 (West 1991).  

7.  The veteran has not submitted a well-grounded claim of 
service connection for peptic ulcer disease.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On a Report of Medical History for enlistment into service in 
January 1969, the veteran indicated that he had a history of 
hay fever.  The examiner noted that the veteran had common 
colds.  No pertinent abnormalities were noted on examination 
at that time, and the veteran was accepted for enlistment.  
The report indicated that urinalysis was negative for 
albumin.  White blood cell casts were too numerous to count 
but there were no white blood cells.  The veteran's 
separation examination in March 1970 showed his sinuses, 
abdomen and viscera, genitourinary system, skin, and 
psychiatric status were all normal.  No specific defects were 
noted, and the veteran was found qualified to perform all of 
the duties of his rank at sea, land, and foreign shores.  

On his original application for VA benefits received in 
August 1977, the veteran indicated that he was treated for an 
"allergy" problem in July 1969.  The veteran made no 
mention of any psychiatric problems, skin problems, including 
tinea cruris, urinary, kidney or bladder problems, or any 
ulcer problems.  

A medical statement from what appears to be a VA physician, 
received in August 1977, indicated that the veteran was 
examined on August 4, 1977 for allergy type symptoms.  The 
veteran reported a history of symptoms for eight years.  On 
examination, the veteran was congested and there was some 
swelling in his nose and throat.  The diagnoses included 
allergic rhinitis and allergic chronic pharyngitis.  

By rating action in October 1977, the RO denied service 
connection for allergic rhinitis.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

A copy of a VA medical certificate showing treatment for 
allergy symptoms in August 1977 was received in January 1994.  
The diagnosis was chronic allergic rhinopharyngitis, and was 
signed by the same physician who authored the medical 
statement received in August 1977.  

In April 1994, the veteran submitted a service medical record 
showing treatment for a rash between his legs and sinus 
congestion in May 1979.  At that time, the veteran's nose was 
red and wet with clear discharge.  There was slight maxillary 
sinus tenderness, bilaterally, and his nose was swollen and 
boggy.  The medical corpsman indicated possible sinusitis.  
The veteran also had a rash between his legs on the right 
side of the scrotum resembling tinea cruris.  No specific 
diagnosis was rendered, and the veteran was instructed to 
keep the area dry and apply Tinactin as needed.  

A Report of Contact with the veteran in June 1994, indicated 
that the veteran made contact with the Virginia National 
Guard who reported that the only medical record in their 
possession was a copy of the veteran's entrance examination.  

A statement from a fellow soldier, [redacted], was received in 
July 1994.  Mr. [redacted] indicated that he served with the 
veteran in the Marine Corps and was aware of the veteran's 
family difficulties at home.  Mr. [redacted] indicated that the 
veteran experienced emotional difficulties while attempting 
to obtain a hardship discharge.  

A copy of a Service to Families Face Sheet, dated in August 
1969 and received in June 1994, indicated that the veteran 
had applied for a hardship discharge due to financial and 
health problems with family members at home.  

By rating action in August 1994, the RO denied service 
connection for a psychiatric disorder, sinusitis, skin rash 
on the legs, urinary disorder, including kidney and bladder 
problems, and ulcer disease.  The RO also found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for allergic rhinitis.  

A statement from T. L. Marshall, M.D., received in November 
1994, indicated that the veteran's family physician, Dr. L. 
T. Reid, had retired in December 1983, and that there were 
not very many of the Dr. Reid's records on file.  Dr. 
Marshall indicated that the few records that were on file 
would be reviewed over the next couple of weeks.  

Copies of numerous medical records received in January 1995 
show treatment for various problems from 1985 to 1991.  A 
copy of treatment records by P. R. Thomas, M.D., shows that 
the veteran was treated for stress reaction and hypertensive 
crisis in January 1991.  The same document also indicated 
that the veteran was seen at a VA emergency room in February 
1991.  The discharge diagnosis included gastritis, anxiety, 
and stress.  

A copy of a letter from R. W. Hoffler, Jr., M.D., dated in 
May 1985, indicated that the veteran was under his care for 
chronic epigastric abdominal pain which was probably a peptic 
ulcer and stress related.  The letter indicated that the 
veteran had been on antacids, inhibitors, and tranquilizers 
to reduce the pain and stress that was aggravating his 
symptoms since April 1985.  Dr. Hoffler indicated that the 
veteran was under a great deal of stress at work and had 
recently lost his mother and grandmother within a two-week 
period which had aggravated his symptoms.  

A letter from Q. Phelps, a licensed social worker, dated in 
November 1985, indicated that the veteran was seen that day 
for an initial psychiatric evaluation for anxiety and stress 
due to job pressures.  The letter indicated that the veteran 
could benefit from time away from the work place to enable 
him to receive counseling to help relieve his anxiety related 
to pressures and conflicts at work.  No diagnosis was 
rendered.  

Copies of VA medical records associated with the claims file 
in November and December 1994 indicate that the veteran was 
seen on numerous occasions for various problems from 1986 to 
1991.  In May 1986, the veteran was given a refill of a 
prescription for chronic peptic ulcers and chronic 
prostatitis.  A VA progress note in June 1986 indicated that 
the veteran complained of frequency in urination for three 
months.  Clinical and diagnostic studies in August 1986 were 
essentially normal.  A progress note in September 1986 
indicated that the veteran was being followed for labile 
hypertension and peptic ulcer disease.  The veteran was under 
a great deal of stress for the past two years due to work, 
family deaths, and legal action at work.  The veteran 
reported that he felt some depression and anxiety related to 
discrimination at work for which he was dismissed.  The 
assessment included hypertension, situational anxiety, and 
depression.  The examiner indicated that the veteran had been 
adequately treated with Mylanta and Tagamet, and that there 
was no evidence of peptic ulcer disease per findings on 
August 1, 1986.  A progress note in January 1987 included the 
diagnosis of situational anxiety.  In March 1987, the veteran 
reported that he was still embroiled in litigation regarding 
his dismissal from employment, and requested something for 
his nerves.  The assessment included situational 
anxiety/depression.  Additional VA records from May to 
November 1987, show continued treatment for various 
psychiatric symptoms associated with the loss of two close 
family members and his legal difficulties relating to his 
dismissal from his job.  The diagnoses included tension stare 
and situational anxiety.  

The veteran was seen in February 1991 for epigastric pain for 
the previous three days.  The veteran reported he was having 
a lot of stress at work.  No diagnosis was offered.  In 
August 1991, the veteran reported cold symptoms for one 
month.  The diagnosis was sinusitis.  In January 1992, the 
veteran requested to see a psychiatrist for feelings of 
depression.  The veteran reported that he was under a lot of 
stress at work.  He reported that he had lost a job in 1986, 
and then found work in 1988, but lost that job in March 1991.  
He was currently pursuing his dismissal through the legal 
system.  The veteran reported that he did not need to see a 
psychiatrist at that time.  The veteran was encouraged to 
return if his symptoms worsened.  A progress note in April 
1993 indicated that the veteran started having urinary 
problems, manifested by polyuria about two months earlier.  
The veteran denied any dysuria or polydipsia.  Clinical and 
diagnostic studies were essentially negative.  The impression 
included polyuria of unknown etiology.  In January 1994, the 
veteran sought admission to the VA domiciliary unit.  A 
psychiatric evaluation at that time ruled out dysthymic 
disorder.  The impression included personality disorder, not 
otherwise specified with paranoid, narcissistic and passive 
aggressive traits.  The examiner concluded that there was no 
indication for admission, and referred the veteran to the 
outpatient clinic.  The veteran was seen for multiple 
complaints in November 1994.  The diagnoses at that time 
included allergic rhinitis, urinary frequency, enlarged 
prostate, depression, tinea cruris, and probable gastritis.  
When seen two weeks later, the diagnostic impression was 
stress gastritis and sinusitis, and the veteran was given a 
prescription refill.  

Copies of records received from the American Red Cross in 
November 1994 show that the veteran's family had financial 
and health problems while the veteran was in the Marine 
Corps, and that the veteran had applied for a hardship 
discharge from service.  

VA medical records associated with the claims file in May 
1995 show the veteran was seen for sinus congestion in 
February 1995.  The veteran reported a history of 
intermittent sinusitis and a greenish mucous for the past 
seven days.  The impression was sinusitis.  In May 1995, the 
veteran applied for domiciliary admission and sought medical 
attention for a circumcision.  His domiciliary admission was 
denied, and the veteran subsequently canceled his scheduled 
surgery.  

VA outpatient records associated with the claims file in 
February 1997 show that the veteran was seen for personal 
hygiene items and food in February 1996.  The veteran was 
alert, well oriented, and cooperative.  His speech was 
pressured and his behavior was very active.  The veteran 
indicated that he was looking for his military records for 
benefits.  The examining nurse indicated that the veteran was 
homeless and did not stay long enough for further assessment.  
When seen in April 1996, the veteran denied any health care 
needs, and stated that he was looking for an "SF 180" for a 
friend.  The veteran was alert, well oriented, and 
cooperative.  The assessment was homeless, economic 
circumstance, not otherwise specified (NOS).  The veteran was 
seen a few days later and requested to see a doctor for 
"kidney and prostate problems."  At that time, the veteran 
was alert, well oriented, and cooperative.  The assessment 
was urological problem, homeless, and economic circumstance, 
NOS.  The veteran was given food and hygiene items, socks, 
and a T-shirt, and two cross-town bus tickets to go to the 
VAMC the next morning.  When seen in July 1996, the veteran 
was alert, well oriented, and cooperative.  He did not voice 
any health care needs, and reported that he was trying to 
update his "DC" record.  The assessment included economic 
circumstance and manipulative personality disorder, NOS.  The 
veteran was provided a food pack and personal care items and 
was advised to contact a veteran's service organization or 
Vet Center.  

Analysis
Allergic Rhinitis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for allergic rhinitis was 
denied by the RO in October 1977.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to a reopen 
claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  Although the RO in this case referred to the 
overruled portion of the Colvin test in the August 1994 
rating decision, it did not rely on this test in determining 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  Furthermore, the veteran was 
provided to the appropriate laws and regulations pertaining 
to reopened claims in the Statement of the Case (SOC) issued 
in October 1997, and the Supplemental Statement of the Case 
issued in January 1999.  Accordingly, the Board finds that 
there has been no due process violation by the RO in its 
consideration of the new and material claim.

The evidence of record at the time of the final rating 
decision in October 1977 included the veteran's service 
medical records, including a copy of his separation 
examination, and an August 1977 VA medical statement.  This 
evidence shows no abnormalities referable to any allergy or 
sinus problems, including allergic rhinitis during service or 
at the time of the veteran's separation from service in 1970.  
The August 1977 VA medical statement shows treatment for 
allergic rhinitis in August 1977, more than 7 years after 
discharge from service.  

The evidence added to the record since the October 1977 
rating decision includes a lay statement from a fellow 
veteran, and numerous VA and private medical records, 
including a copy of a VA medical certificate showing 
treatment for chronic allergic rhinopharyngitis in August 
1977.  The medical certificate is not new but rather 
cumulative of evidence already of record.  The medical 
statement received in 1977 and the medical certificate 
received in 1994 are essentially duplicate copies of the same 
examination.  A closer inspection of the two reports shows 
that they were generated on the same day and were signed by 
the same physician.  The remainder of the additional medical 
evidence shows that the veteran was treated on one other 
occasion, in 1994, for allergy problems diagnosed as allergic 
rhinitis.  The report does not indicate the etiology of the 
veteran's allergic rhinitis or relate it to military service.  

The prior evidence failed to show the incurrence of allergic 
rhinitis in service, and the evidence added to the record 
since 1977 does not change the material facts relied upon in 
denying the claim.  Moreover, the additional evidence does 
not offer any probative information as to the etiology of the 
veteran's allergic rhinitis or medically link it to service.  
Thus, the additional medical records are not material.  

The lay statement from a fellow Marine who served with the 
veteran does not offer any probative information concerning 
the issue of service connection for allergic rhinitis.  Since 
the additional record does not bear directly or substantially 
upon the specific issue under consideration, the evidence is 
not material.  Accordingly, the lay statement is not 
material.  

In summary, the Board finds that the additional evidence is 
not material, since it does not include competent medical 
findings linking any current allergic rhinitis to military 
service.  Absent the submission of material evidence, it is 
unnecessary to determine whether any evidence is new.  
Accordingly, a basis to reopen the claim of service 
connection for allergic rhinitis has not been presented.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
psychosis and peptic ulcer disease if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. §  3.309 will be any evidence 
of a nature usually accepted as competent to indicate the 
time of existence or inception of disease.  38 C.F.R. 
§ 3.309(d) (1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Analysis

The veteran asserts, in essence, that the disabilities for 
which he seeks service connection were either incurred in 
service or were aggravated by military service.  The veteran 
contends that he was under a great deal of emotional stress 
while he was in the Marine Corps, and that he was treated on 
numerous occasions for depression and nervous problems.  The 
veteran also asserts that he was sick with anxiety, 
depression, urinary, kidney, and bladder problems, ulcers, 
sinusitis, and rhinitis during service.  

Initially, the Board notes that the RO made numerous attempts 
to obtain all of the veteran service medical records from the 
National Personal Records Center (NPRC), the Bureau of 
Medicine and Surgery, U.S. Navy, and the Virginia Army 
National Guard.  A number of records were received from the 
NPRC, including the veteran's entrance and separation 
examinations.  However, subsequent inquiries, most recently 
in November 1995, failed to disclose any additional service 
medical records pertaining to the veteran.  Likewise, the 
veteran contacted the Virginia Army National Guard in June 
1994 and was informed that the only medical record on file 
was his entrance examination.  (See Report of Contact dated 
in June 1994.)  Thus, the Board is satisfied that there are 
no additional records within the control of the VA pertinent 
to the veteran's claim.  

With regard to the issues of service connection for a 
psychiatric disability, other than PTSD, sinusitis, tinea 
cruris, a urinary disorder manifested by kidney and bladder 
problems, and peptic ulcer disease, the Board finds that the 
claims are not well grounded.  The veteran has failed to 
present any competent evidence that any currently existing 
psychiatric disorder, other than PTSD, sinusitis, tinea 
cruris, a urinary, kidney or bladder disorder, or peptic 
ulcer disease had its onset in service or during any 
applicable presumptive period.  The veteran, as a lay person, 
is not competent to offer an opinion regarding the question 
of medical causation or etiology.  Espiritu.  The matter of 
assigning an etiology to any currently existing chronic 
disability involves a medical determination.  As such, 
competent medical evidence is required to fulfill the well-
grounded claim requirement.  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claims of service 
connection for a psychiatric disorder, other than PTSD, 
sinusitis, tinea cruris, a urinary disorder, including kidney 
and bladder problems, and peptic ulcer disease is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for allergic rhinitis, the 
appeal is denied.  

As a well-grounded claim of service-connection for an 
acquired psychiatric disorder, other than PTSD, has not been 
presented, the appeal is denied.  

As a well-grounded claim of service-connection for sinusitis 
has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for an tinea 
cruris has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for a urinary, 
bladder or kidney disability has not been presented, the 
appeal is denied.  

As a well-grounded claim of service-connection for peptic 
ulcer disease has not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

